Citation Nr: 1041240	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to November 
1984.  She had periods of active duty with the Army Reserves from 
1988 to 1994.

This matter is now before the Board of Veterans' Appeals (Board) 
pursuant to an April 2004 rating decision by the St. Louis, 
Missouri, Regional Office (RO of the Department of Veterans 
Affairs (VA).  In September 2006, the Veteran testified at a 
Travel Board hearing before the undersigned; a transcript of that 
hearing is of record.  The matter of whether new and material 
evidence was received for the claim of service connection for a 
bilateral foot disability was remanded by the Board in March 2007 
and December 2008.  

The issue of service connection for a bilateral foot disability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 2001 determination letter denied service 
connection for a bilateral foot disability.

2.  The evidence associated with the claims file subsequent to 
the March 2001 determination letter was not previously submitted 
for consideration, relates to an unestablished fact necessary to 
establish the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2001 determination letter, which denied service 
connection for a bilateral foot disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.2203 (2010).

2.  The evidence received after the March 2001 determination 
letter is new and material, and the claim for service connection 
for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A January 2000 rating decision denied the Veteran's claim for 
service connection for a bilateral foot disability on the basis 
that the claim was not well-grounded.  The RO found that the 
evidence did not show that the Veteran was treated for a chronic 
bilateral foot condition in service, and that there was no 
evidence showing that she had a current condition.  In December 
2000, a state veterans' service organization, which was not then 
the Veteran's representative, submitted written statements to the 
effect that the Veteran disagreed with the rating decision.  In 
December 2000, the Veteran was notified that the purported notice 
of disagreement (NOD) was not considered valid, but was instead 
considered as a request for reconsideration of the January 2000 
rating decision as the VA regulations regarding well-grounded 
claims had been revised.  The letter notified the Veteran of the 
evidence VA had and that which was required to support her claim.  
In March 2001, the RO denied, in part, the Veteran's claim for 
service connection for a bilateral foot disability on the basis 
that the Veteran did not send the information requested in the 
December 2000 letter.  The RO again requested that the Veteran 
provide medical evidence of a current disability and provide a 
medical opinion showing a reasonable possibility that the 
disability was caused by injury or disease which began or was 
made worse during military service.  The Veteran did not appeal 
the determination and it became final.  

The Veteran subsequently requested that her claim for service 
connection for a bilateral foot disability be reopened.  As 
general rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a claim 
that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
claimant seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured after the last 
disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), 
new evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  For evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could be 
"some new evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge v. West, 
155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that 
new and material evidence has been submitted, the claim must be 
reopened.  VA may then proceed to the merits of the claim on the 
basis of all of the evidence of record.

Although there is an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
these claims, and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The evidence of record at the time of the March 2001 
determination letter included service treatment records (STRs) 
that included active duty and Reserve treatment records.  
Treatment records for the initial period of active duty, 
including an October 1984 separation examination, were negative 
for any complaints, treatment, or diagnoses of a bilateral foot 
disorder.  Treatment records from when the Veteran served in the 
Reserves documented that she requested to have her feet taped in 
October 19888 due to shin splints.  She was subsequently seen for 
complaints of a sprained right ankle, which occurred in March 
1989.  She was diagnosed with possible first degree anterior 
talofibular and calcaneous ligament sprain that occurred during 
annual training.  

At a September 1999 VA examination, the Veteran reported that 
during basic training in 1981, her boots were too big and never 
fit her well; that her toes continued to slip and caused pain 
although she wore two pairs of socks; that she was seen in sick 
call numerous times for sore feet; and that she still experienced 
pain in the same area.  Bilateral foot x-rays were unremarkable.  
The examiner noted, in part, bilateral foot pain as secondary to 
inappropriate shoes and overuse.  

The evidence associated with the claims file since the March 2001 
determination letter consisted of statements and testimony from 
the Veteran that indicated that she injured her feet at the same 
time she fell down the stairs in service in March 1989; testimony 
that suggested that her bilateral foot problem was related to her 
service-connected chronic right ankle sprain; treatment records 
from the St. Louis VA Medical Center (VAMC) that noted a history 
of bilateral foot pain since military service and diagnosed the 
Veteran with bilateral calcaneal valgus deformity; treatment 
records from People's Health Centers and Christian Hospital that 
documented the Veteran's complaints of bilateral foot pain and 
diagnosed her with neuritis, complex regional pain syndrome, 
plantar fasciitis, calcaneal-navicular fibrous coalition, 
porokeratoma, and calcaneal spur.  This evidence is new, in that 
it was not previously physically of record.  The evidence also 
showed a current bilateral foot disability in relation to the 
Veteran's complaints of bilateral foot pain, in which the Veteran 
indicated a continuity of symptomatology following her inservice 
ankle injury.  As the evidence relates to one of the bases for 
the previous denial, relates to previously unestablished elements 
of the claim of a current disability and a link between the 
current disability and service, and provides a reasonable 
possibility of substantiating the claim, the Veteran's claim of 
service connection for a bilateral foot disability is reopened.  
38 C.F.R. § 3.156(a). 

Having found that new and material evidence had been submitted to 
reopen the previously denied claim, the Board finds that the 
Veteran's appeal may be granted to this extent; however, as 
explained in greater detail below, additional development is 
necessary prior to a final adjudication of the veteran's claim on 
the merits and must be returned to the RO for completion of that 
additional development.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  As the Board has reopened the 
claim for service connection for a bilateral foot disability, 
further assistance is not required to substantiate reopening the 
claim.  The VCAA is not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004 (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  


ORDER

New and material evidence having been submitted, the claim for 
service connection for a bilateral foot disability is reopened; 
the appeal is granted to this extent only.


REMAND

As noted above, the Veteran's claim for a bilateral foot 
disability has been reopened.  The Board notes that the Veteran 
maintains that her current bilateral foot disability arises out 
of an injury she sustained in service when she fell down some 
steps.  She contends that her bilateral foot pain has 
continuously existed from the date that she injured her right 
ankle in March 1989.  In the alternative, she maintains that any 
current bilateral foot disability is related to her service-
connected right ankle disability.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Board notes that in the March 2007 Board decision, the matter 
of service connection for the Veteran's bilateral foot disability 
on a secondary basis to her service connected right ankle 
disability was referred to the RO for appropriate action.  To 
date, the RO has not addressed the secondary service connection 
issue.  As the matter of service connection on a direct basis is 
being remanded for further development to determine the etiology 
of the Veteran's current bilateral foot disability, the issue of 
service connection on a secondary basis appears to be an integral 
part of the claim and should also be developed at this time.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service- 
connected disease or injury.  The regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a non-service-connected disability by a service- 
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The Board notes that 38 C.F.R. § 3.310 was revised, 
effective October 10, 2006.  Because the Veteran filed his 
currently appealed claim for service connection prior to the date 
of the 38 C.F.R. § 3.310 regulation change, whichever version of 
38 C.F.R. § 3.310 that is most favorable to the Veteran should be 
applied in adjudicating the issue of service connection.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002) are fully complied with 
and satisfied with respect to providing the 
Veteran and her representative with notice of 
the evidence required to substantiate a claim 
for secondary service connection.  See 38 
C.F.R. § 3.310.

2.  Ask the Veteran to identify any 
outstanding records of pertinent VA and 
private treatment, and obtain those records.

3.  The Veteran should be scheduled for a VA 
orthopedic examination to determine the 
etiology of any current bilateral foot 
disability.  All indicated tests and studies 
should be performed and all findings must be 
reported in detail.  The claims folder should 
be made available to the examining physician 
for review.

The examiner should answer the following 
questions:  Is it at least as likely as not 
(50 percent probability or greater) that any 
current bilateral foot disability, if found, 
is related to the Veteran's period of active 
service?  If not, is it at least as likely as 
not that the Veteran's service-connected 
right ankle disability caused or aggravated 
(permanently worsened) any current bilateral 
foot disability?  The examiner should provide 
rationales for these opinions.

4.  The Veteran should be advised in writing 
that it is her responsibility to report for 
the VA examination(s), to cooperate with the 
development of her claim, and that the 
consequences for failure to report for a VA 
examination without good cause include denial 
of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to her last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  To help avoid future remand, the RO/AMC 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is returned 
to the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, the RO should the issue 
of service connection for a bilateral foot 
disability on a de novo basis.  If the 
benefit sought is not granted, the Veteran 
and her representative should be furnished 
with a supplemental statement of the case 
containing all pertinent laws and regulations 
and afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
MARY GALLLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


